ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roll of therapy tape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler McKendrick on 5/10/21.

The application has been amended as follows: 
Claim 44 (Currently Amended by Examiner): The formed roll of therapy tape of claim 32, wherein the base portion of each handle comprises  one ply of flexible material.
Claim 45 (Currently Amended by Examiner): The formed roll of therapy tape of claim 30, wherein the grip portion of each of the plurality of handles comprises  two plies of flexible material.
Reasons for Allowance
Claims 30-32, 35, 37, 38, and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 30, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a formed roll of therapy tape comprising: a continuous, elongated flexible backing layer having a top side and a bottom side opposite the top side; a continuous adhesive layer comprising a first adhesive material secured to the bottom side of the elongated flexible backing layer; a plurality of handles comprising a first handle and a second handle spaced along a length of the flexible backing layer, wherein each of the plurality of handles comprises an elongated material secured onto the top side of the flexible backing layer, and wherein each of the plurality of handles comprises: a base portion extending between a first end and a second end of the base portion along a length of the base portion, and wherein the base portion defines an area of the handle permanently secured onto the top side of the flexible backing layer via a second adhesive material; and a grip portion extending away from the base portion; and wherein a first end of the first handle is spaced a distance away from a second end of the second handle along the length of the flexible backing layer such that the first handle is 
Dependent claims 31, 32, 35, 37, 38, and 41-46 are allowed by virtue of their dependence on independent claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786